Exhibit 10.4.1

 

AMENDMENT NUMBER ONE

 

TO

 

EMPLOYMENT AGREEMENT

 

 

 

This AMENDMENT NUMBER ONE is between GEOVAX, INC., a Georgia corporation (the
"Company") and Farshad Guirakhoo ("Employee") and is entered into effective as
of the date the Company or Employee signs this Amendment Number One, whichever
comes last.

 

WHEREAS, the Company and Employee entered into a new employment agreement
effective as of October 19, 2015 (the "2015 Employment Agreement"); and

 

WHEREAS, the Company and Employee desire to amend the 2015 Employment Agreement
as set forth in this AMENDMENT NUMBER ONE.

 

NOW, THEREFORE, the Company and Employee for such consideration as each deems
full and adequate do hereby agree that the 2015 Employment Agreement be, and
hereby is, amended to add a new § 19 as follows:

 

§ 19. § 409A and § 409A Change in Control.

 

(a)     Interpretation. The Parties intend that the 2015 Employment Agreement
since first effective be, and continue as the Amended 2015 Employment Agreement
to be, interpreted to comply with, or satisfy an exemption under § 409A of the
Internal Revenue Code of 1986, as amended ("409A"). For example, any requirement
that Employee have a termination of employment shall be interpreted as a
requirement that the employee have a "separation from service" within the
meaning of § 409A.

 

(b)     Specified Person. If the Company is a public company and Employee is a
"specified person" under § 409A at the time that Employee has a separation from
service, the payment of any severance under § 12(b) of the Amended 2015
Employment Agreement and any payments due under this § 19 shall be suspended
until the date of Employee's death or the date which is 6 months and one day
after the date of Employee's separation from service, whichever comes first, at
which time all payments then due at the end of such suspension shall be paid in
a lump sum.

 

(c)     Expense Reimbursements. Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in accordance
with the policies, practices and procedures of the Company; provided, however,
for purposes of complying with § 409A (1) the amount of such expenses eligible
for reimbursement in any calendar year shall not affect the expenses eligible
for reimbursement in another calendar year, (2) no such reimbursement may be
exchanged or liquidated for another payment or benefit, and (3) any
reimbursements of such expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar year in which the related expenses are incurred.

 

 
1

--------------------------------------------------------------------------------

 

  

(d)     Change in Control Definitions. For purposes of this § 19--

 

Amended 2015 Employment Agreement. "Amended 2015 Employment Agreement" means the
employment agreement between Employee and the Company dated October 19, 2015, as
amended by this Amendment Number One.

 

Benchmark Date. "Benchmark Date" means October 19, 2015.

 

Board. "Board" means the board of directors of the Company.

 

Cause. Each of the following constitutes "Cause":

 

(1)     Employee clearly breaches the terms of the Amended 2015 Employment
Agreement in any material respect.

 

(2)     Employee clearly fails in any material respect to properly perform
Employee's duties and responsibilities as an officer of the Company or clearly
fails in any material respect to comply with the Company's published policies
and procedures.

 

(3)     There is a conclusive determination that Employee clearly has committed
any fraud, theft, embezzlement or other criminal act of a similar nature against
the Company.

 

(4)     Employee fails or refuses to follow in any material respect reasonable
and proper directives of the Board.

 

(5)     Employee engages in willful or reckless conduct outside the workplace
which clearly causes material damage to the Company or the Company's business.

 

(6)     Employee misuses or abuses alcohol, drugs or controlled substances in a
manner which clearly and adversely affects the performance of Employee's duties
and responsibilities or the business or reputation of the Company.

 

(7)     Employee uses or discloses in an unauthorized way the Company's
confidential or trade secret information.

 

(8)     Provided, however, no reason set forth in this definition shall
constitute Cause unless Employee upon written notice is given a reasonable
period to effect a cure or a correction if the reason is curable or correctible
as determined by the Board.

 

Change in Control. A "Change in Control" shall mean:

 

(1)     The acquisition by any individual, entity or group (within the meaning
of § 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who is on the Benchmark Date the beneficial owner of 35%
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, (iii) any acquisition by the Company which reduces
the number of Outstanding Company Voting Securities and thereby results in any
person having beneficial ownership of more than 35% of the Outstanding Company
Voting Securities, or (iv) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which meets the requirements of clauses (i) and (ii) of subsection
(2) of this definition; or

 

 
2

--------------------------------------------------------------------------------

 

  

(2)     The consummation after the Benchmark Date of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding shares of the Company's common stock (the "Outstanding Company
Common Stock") and Outstanding Company Voting Securities immediately prior to
such Business Combination (individually a "Company Owner") beneficially continue
to own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as each Company Owner's ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (ii) no Person (excluding any
Company Owner, the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation; or

 

(3)     A majority of the individuals who, as of the Benchmark Date, constitute
the Board (the "Incumbent Directors") are replaced within a twelve (12) month
period by directors whose appointment or election was not approved by a majority
of the Incumbent Board and who were elected as a result of an election contest
with respect to the election or removal of directors ("Election Contest") or
other actual or threatened solicitation of proxies or consents by or on behalf
of any "person" (such term for purposes of this definition being as defined in §
3(a)(9) of the Exchange Act, and as used in § 13(d)(3) and § 14(d)(2) of the
Exchange Act) other than the Incumbent Board ("Proxy Contest"); provided that
any person becoming a director after the Effective Date and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall thereafter be an Incumbent Director.

 

 
3

--------------------------------------------------------------------------------

 

  

Good Reason. Each of the following constitutes "Good Reason":

 

(1)     A material reduction of Employee’s total compensation package (including
Employee's base salary, annual bonus opportunities, benefits and stock option
and other equity grant opportunities) as in effect on the Benchmark Date or as
thereafter increased from time to time.

 

(2)     Any change in Employee’s direct reporting relationship to Chief
Scientific Officer or the Chief Executive Officer of the Company.

 

(3)     Any material reduction (absent Employee’s express, written consent) in
Employee’s duties and responsibilities.

 

(4)     A physical change after the Benchmark Date of twenty-five miles or more
in Employee’s principal place of employment with the Company absent Employee's
express, written consent.

 

(5)     Provided, however, no reason set forth in this definition shall
constitute Good Reason unless the Company upon written notice is given a
reasonable period to effect a cure or a correction if the reason is curable or
correctable.

 

§ 409A Change in Control. A "§ 409A Change in Control" shall mean a "Change in
Control" which also constitutes a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, all within the meaning of § 409A.

 

(e)     Change in Control Benefits.

 

(1)     If Employee at any time during the three month period which immediately
precedes the date of a Change in Control or during the one year period which
starts on the date of a Change in Control has a separation from service as a
result of Employee's employment being terminated without Cause or Employee
resigning for Good Reason, then the Company shall (subject to § 19(b)) pay, or
begin to pay, or provide, or begin to provide, the following--

 

(i)     an amount in cash equal to two times Employee's then base salary and
Employee's then target annual bonus, if any, plus

 

(ii)     an amount in cash equal to two times the cost to provide to Employee
any 401k or other deferred compensation or health and welfare benefits as such
cost was reported in the Company's most recent proxy statement, plus

 

(iii)     full, complete and immediate vesting of all of Employee's stock
options, restricted stock grants and other equity or equity-type grants, plus

 

(iv)      a Gross Up Payment per § 19(e)(3), if applicable.

 

 
4

--------------------------------------------------------------------------------

 

  

(2)     If the Change in Control is a § 409A Change in Control, then the cash
payments described in § 19(e)(1) shall (subject to § 19(b)) be paid in a lump
sum. If the Change in Control is not a § 409A Change in Control, then such cash
payments shall (subject to § 19(b)) be paid (per § 12(b) of the Amended 2015
Employment Agreement) in equal installments each regular pay day of the Company
for a number of pay days equal to Employee's number of then completed full years
of service. If any payments are suspended per § 19(b), then all payments which
were suspended per § 19(b) shall be paid in a lump sum at the expiration of the
suspension period per § 19(b).

 

(3)     Gross Up Payment. If a Change of Control constitutes a “change of
control” (within the meaning of §280G of the Code) and a nationally recognized
US certified public accounting firm selected by Employee and reasonably
acceptable to the Company determines that any vesting of any option exercise
rights or payments or other benefits called for as a result of such Change in
Control or under any other plan or arrangement of the Company (whether vested or
paid or payable or distributed or distributable pursuant to the terms of the
Agreement or otherwise, but determined without regard to any additional payments
required under this § 19(e)(3) (collectively the “Payments”) would be subject to
the excise tax imposed by § 4999 of the Code or any interest or penalties are
incurred by Employee with respect to such excise tax (such excise tax, together
with any such interest and penalties are hereinafter collectively referred to as
the “Excise Tax”), then the Company shall make a timely payment on the
Employee’s behalf to the US Treasury or other applicable taxing authority (a
“Gross-Up Payment”) in an amount such that, if such payment had been made
directly to Employee and the Employee had paid all Excise Taxes (including any
interest or penalties imposed with respect to such taxes) and other taxes,
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Employee would have retained an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments plus any additional Excise Tax imposed
on the Gross-Up Payment.

 

(4)     Survival of Company's Obligation. Company's obligation to make the
Gross-Up Payment and all other payments and benefits called for in this § 19
shall survive Employee’s separation from service with the Company.

 

(5)     Release. Company shall have the right to make all payments and benefits
called for in this § 19 subject to the condition that Employee sign a general
release of claims against the Company substantially in the form attached to this
Amendment Number One as EXHIBIT A and that such release becomes irrevocable no
later than the end of the sixty (60) day period which starts on the date of
Employee's separation from service; provided, however, such release condition
shall only be applicable if the Company delivers such release to Employee on or
before the date of Employee's separation from service. If the release condition
set forth in this § 19(e)(5) is applicable and the release becomes irrevocable
no later than the end of such sixty (60) day period, the Company shall have the
discretion to suspend any and all payments and benefits called for in this § 19
until the end of such sixty (60) day period, but then all such payments and
benefits then due shall be paid or provided at a time determined by the Company
in its discretion which is no later than the end of the ten (10) day period
which starts on the last day of such sixty (60) day period.

 

 
5

--------------------------------------------------------------------------------

 

  

(f)     Vesting of Change in Control Benefits

 

If a Change in Control occurs prior to October 19, 2016 (Employee’s one-year
anniversary of employment), then any Change in Control Benefits provided herein
pursuant to Section (e)(1) shall be limited to 50% of such amounts. Thereafter,
Employee will be entitled to the full benefits provided by Section (e)(1).

 

This Amendment Number One may be signed in counterparts, each of which shall be
deemed one and the same Amendment Number One.

 

 

 

 

GeoVax, Inc.

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

          Date:                                             Farshad Guirakhoo  
          Date:    

 

 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

GENERAL RELEASE

 

 

This General Release Agreement (this "Agreement") is made and entered into this
___ day of _____________, 20__ by and between GeoVax, Inc (the "Company") and
________________ ("Employee").

 

WITNESSETH

 

WHEREAS, the Company delivered this Agreement to Employee on ___________ [month]
__[day], 20__ (the "Delivery Date"); and

 

WHEREAS. Employee currently has, or shortly will have, a right to a severance
benefit pursuant to § 19 of Employee's Employment Agreement with the Company
(the "Employment Agreement"); and

 

WHEREAS, the Company as a condition to the payment of such severance benefit has
the right to require the Employee to timely sign this General Release Agreement
and that this General Release Agreement thereafter become irrevocable;

 

NOW THEREFORE, the Company and Employee for such consideration as each deems
full and adequate do agree as follows:

 

§ 1     Employee, on behalf of Employee, his heirs, executors, personal
representatives and administrators, irrevocably assigns, knowingly and
unconditionally releases, remises and discharges the Company, its parents, all
current or former affiliated or related companies of the Company and its
partnerships, or joint ventures, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and with
respect to each such entity, its past and present officers, trustees, directors,
managers, employees, equity holders, advisors and counsel (collectively, the
“Company Parties”) from any and all actions, causes of action, charges,
complaints, claims, damages, demands, debts, lawsuits, rights, understandings
and obligations of any kind, nature or description whatsoever, known or unknown
(collectively, the “Claims”), arising out of or relating to the Employee’s
employment with the Company and Employee’s termination of employment with the
Company (the “General Release”).

 

§ 2     This General Release by Employee includes, without limitation, (i) all
Claims based upon actions or omissions (or alleged actions or omissions) that
have occurred up to and including the last day of Employee’s employment by the
Company, regardless of ripeness or other limitation on immediate pursuit of any
Claim in the absence of this Agreement; (ii) all Claims relating to or arising
out of Employee’s employment with and transition or termination from the
Company, including, without limitation, any Claims arising under the Employment
Agreement; (iii) all Claims (including Claims for discrimination, harassment,
and retaliation) arising under any federal, state or local statute, regulation,
ordinance, or the common law, including without limitation, Claims arising under
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act,
the Age Discrimination in Employment Act (as amended by the Older Workers
Benefit Protection Act), the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the Civil Rights Act of 1991, the Equal
Pay Act, the Fair Labor Standards Act, 42 U.S.C. § 1981, and any other federal
or state law, local ordinance or common law claim, including for wrongful
discharge, breach of implied or express contract, intentional or negligent
infliction of emotional distress, defamation or other tort; (iv) all Claims for
reinstatement, attorney’s fees, interest, costs, or additional compensation; and
(v) any claims Employee may have pursuant to an internal grievance procedure at
Company (including for the avoidance of doubt, all of its subsidiaries or
affiliates).

 

 
A-1

--------------------------------------------------------------------------------

 

  

§ 3     For the purpose of implementing a full and complete release, Employee
understands and agrees that this General Release is intended to include all
claims, if any, which Employee may have and which Employee does not now know or
suspect to exist in Employee's favor against the Company Parties and this
General Release extinguishes those claims. Accordingly, Employee expressly
waives all rights afforded by any state statute or regulation in any applicable
jurisdiction prohibiting, limiting, or restricting the waiver of unknown claims,
to the extent so permitted by law. Employee makes this waiver with full
knowledge of his rights and with specific intent to release both his known and
unknown claims.

 

§ 4     This General Release does not release any Claim that relates to: (i)
Employee’s right to enforce this Agreement; (ii) any rights Employee may have to
indemnification from personal liability or to protection under the Company's
charter or by laws or any insurance policy maintained by the Company, including
without limitation any general liability, or directors and officers insurance
policy; (iii) Employee’s right, if any, to government-provided unemployment and
workers’ compensation benefits; or (iv) Employee’s rights under any Company
employee benefit plans, which by their explicit terms survive the termination of
Employee’s employment.

 

§ 5     Employee agrees that the consideration set forth in § 19 of the
Employment Agreement shall constitute the entire consideration provided under
this Agreement, and that Employee will not seek from the Company Parties any
further compensation or other consideration for any claimed obligation,
entitlement, damage, cost or attorneys’ fees in connection with the matters
encompassed by this Agreement.

 

§ 6     Employee agrees to the release of all known and unknown claims,
including expressly the waiver of any rights or claims arising out of the
Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”),
and in connection with such waiver of ADEA claims, and as provided by the Older
Worker Benefit Protection Act, Employee understands and agrees as follows:

 

(a)     Employee has the opportunity to consult with an attorney before signing
this Agreement, and is hereby advised to do so;

 

 
A-2

--------------------------------------------------------------------------------

 

  

(b)     Employee shall have a period of twenty-one (21) or, if required under
ADEA, forty five (45) days from the Delivery Date in which to consider the terms
of this Agreement (the “Review Period”). Employee may at his option execute this
Agreement at any time during the Review Period. Employee agrees that by signing
this Agreement prior to the expiration of the Review Period, Employee has
voluntarily waived Employee's right to consider this Agreement for the full
Review Period. If Employee does not return the signed Agreement to the Company
prior to the expiration of the Review Period, then the offer of severance
benefits set forth in § 5 shall lapse and shall be withdrawn by the Company;

 

(c)     Employee may revoke this Agreement at any time during the first seven
(7) calendar days following Employee’s signing this Agreement, and this
Agreement and release shall not be effective or enforceable until that seven-day
period has expired. Notice of a revocation by the Employee must be made to the
designated representative of the Company within the seven (7) calendar day
period after Employee signs this Agreement. If Employee revokes this Agreement,
it shall not be effective or enforceable, and the offer of severance benefits
set forth in § 5 of this Agreement shall lapse and shall be withdrawn by the
Company. Accordingly, the “Effective Date” of this Agreement shall be on the
eighth (8th) calendar day after Employee signs this Agreement, provided that
Employee does not revoke this Agreement during such seven (7) day revocation
period;

 

(d)     Provided that Employee signs and does not revoke this Agreement, the
Company shall pay Employee the amounts provided under § 19 of Employee's
Employment Agreement in consideration of the General Release, including the
release of any claims that Employee may have under the ADEA. In the event
Employee elects to revoke this release pursuant to § 6(c), Employee shall notify
Company by hand-delivery, express courier or certified mail, return receipt
requested, within seven (7) days after signing this Agreement to: [to be
completed before signing].

 

 

 

 

 

 

 

[Signatures on Following Page]

 

 
A-3

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company and Employee have signed this Agreement
effective as of the date Employee signs this Agreement.

 

 

 

GeoVax, Inc.

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Robert T. McNally 

 

 

 

 

 

 

Title:

 President & CEO

 

                                  /s/ Farshad Guirakhoo     Employee            
December 15, 2015     Date    

 

 

 

[Signature Page to General Release]